Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into this
4th day of June, 2007 between VIA Pharmaceuticals, Inc. (“VIA”) and Lawrence
Cohen (the “Executive”).

WHEREAS, the Executive and VIA entered into an employment agreement dated
August 10, 2004 (the “Employment Agreement”);

WHEREAS, the Executive and VIA mutually desire to amend the Employment
Agreement;

NOW THEREFORE, the parties hereby agree to amend the Employment Agreement as
follows:

1. By substituting the following for the definition of “Involuntary Termination”
contained in Section 8(c) of the Employment Agreement:

“For purposes of this Agreement, “Involuntary Termination” will mean without the
Executive’s consent (i) a material diminution in Executives’ authority, duties
or responsibilities, (ii) a material diminution in Executive’s Base Salary,
(iii) the relocation of Executive’s primary work location by more than 50 miles,
or (iv) any other action or inaction that constitutes a material breach by the
Company of this Agreement. However, the Executive must notify the Company within
90 days of the condition giving rise to an Involuntary Termination and within 30
days of such notice the Company does not remedy such condition before an
Involuntary Termination may occur under this Agreement.”

2. By adding the following Section 22 to the Employment Agreement:

“22. 409A Delay. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under Section 7 of this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the benefits payable to Executive under Section 7 shall not be paid
prior to the earlier of (a) the expiration of the six-month period measured from
the date of Executive’s “separation from service” with the Company (as such term
is defined in the Treasury Regulations issued under Section 409A of the Code) or
(b) Executive’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Section 22 shall be paid in a lump sum and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.”

No other terms of the Employment Agreement shall be modified by this Amendment
and the Employment Agreement shall continue in all other respects in full force
and effect in accordance with its terms.



--------------------------------------------------------------------------------

This Amendment to Employment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but al of which together
will constitute one and the same instrument.

 

VIA PHARMACEUTICALS, INC.     EXECUTIVE

/s/ James G. Stewart

   

/s/ Lawrence Cohen

By:   James G. Stewart     Lawrence Cohen Its:   Chief Financial Officer    

 

2